DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant amendments do not remedy the deficiencies under 35 USC 101. The claims remain directed to the abstract idea without significantly more. The addition of “providing, a three-dimensional view of the venue as viewed from the section of the ticket”, does not result in an integration into a practical application. The providing of this view is being performed by the previously recited additional elements and also does not result in an integration of the judicial exception into a practical application.  Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A-Prong 1
The claims recite 
receiving, with a first entity, at a web browser, with a ticket inventory from the first server;
receiving from a second entity, a map, pre-defined according to an event and a venue site, wherein the first entity and the second entity are different entities and the map is one of an interactive map or a static map;
verifying whether the interactive map is available and switching to the static map
when the interactive map is not available, wherein an availability of the interactive map is based on one of an unauthorized access or a connectivity issue;
mapping, seats from the ticket inventory with respective sections on the map until each ticket of the ticket inventory received is mapped against a section;
rendering, a combination of the map and an indication of a quantity of tickets in the ticket inventory, an amount for each ticket of the ticket inventory, and 
a location on the map for each ticket of the ticket inventory, without altering the ticket inventory; 
providing, a three-dimensional view of the venue as viewed from the section of the ticket; and
facilitating selection of a ticket by providing the map.
The claims falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations under their broadest reasonable interpretation, covers performance of certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than recited, “processor, non-transitory computer-readable medium, memory, webpage, web browser, devices and server”, nothing in the claim element precludes the step from practically being marketing or sales activities or behaviors; business relations. Accordingly, the claims recite an abstract idea.

MPEP 2106 Step 2A-Prong 2
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “processor, non-transitory computer-readable medium, memory, webpage, web browser, devices and server”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium, processor, non-transitory computer-readable medium, memory, webpage, web browser, devices and server)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Integration into a practical application requires the additional element(s) to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. This is not the case in the instant application. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.
MPEP 2106 Step 2B
Eligibility requires that the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. As discussed above, this is where the instant application falls short. The claims do not include additional elements individually or in an ordered combination that are sufficient to 
Dependent Claims Step 2A:
The limitations of the dependent claims, 2-8, 10-12 and 14-20, but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already
presented (that is, they further limit the organizing of human activities at step 2A —
Prong One without adding any new additional elements other than those already
analyzed above with respect to the independent claims at 2A — Prong Two.
Dependent Claims Step 2B:	
The dependent claims merely use the same general technological environment
and instructions to implement the abstract idea as the independent claims without
adding any new additional elements. Accordingly, they are not directed to significantly
more than the exception itself, and are not eligible subject matter under § 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628